859 F.2d 1482
PEOPLE OF BIKINI, Enewetak, Rongelap, Utrik and OtherMarshall Islands Atolls, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
Appeal Nos. 88-1206 to 87-1208.
United States Court of Appeals,Federal Circuit.
Oct. 19, 1988.Unpublished Order Issued Oct. 19, 1988.Published Order Issued Oct. 31, 1988.

Appealed from United States Claims Court;  Kenneth R. Harkins, Judge.
Abram Chayes, of Harvard Law School, Cambridge, Mass., and David R. Anderson, of Wilmer, Cutler & Pickering, Washington, D.C., argued, for plaintiffs-appellants.  With them on the brief, for the People of Rongelap, Utrik and Other Marshall Islands Atolls were E. Cooper Brown, of Marshall Islands Atomic Testing Litigation Project, Takoma Park, Md., Anne-Marie Burley, of Harvard Law School, Cambridge, Mass., Richard F. Gerry, of Casey, Gerry, Casey, Westbrook & Reed, San Diego, Cal., Fred Baron, of Baron & Budd, Dallas, Tex.  On the brief, for the People of Enewetak were Lloyd N. Cutler, Andrew B. Weissman, and Richard L.A. Weiner, of Wilmer, Cutler & Pickering, Washington, D.C.  On the brief, for the People of Bikini was Jonathan M. Weisgall, Washington, D.C.
John T. Stahr, of the Land & Natural Resources Div., Dept. of Justice, Washington, D.C., argued, for defendant-appellee.  With him on the brief, were Roger J. Marzulla, Asst. Atty. Gen., Jacques B. Gelin, and Gary Randall, attys.  Of counsel was Howard L. Hills, of the U.S. Dept. of State, Washington, D.C.
Before SMITH and NIES, Circuit Judges, and SKELTON, Senior Circuit Judge.
ORDER
NIES, Circuit Judge.


1
All appellants in Docket No. 88-1206, which is part of the above captioned consolidated appeal, move this court under Federal Rules of Appellate Procedure 42(b) to dismiss their appeal docketed as No. 88-1206.


2
That request is based upon P.L. No. 100-466, signed into law by the President on September 27, 1988.  That law provides, in part, for the appropriation of $90 million over a five year period for the purpose of funding the Resettlement Trust Fund for the People of Bikini.  That fund was established under P.L. No. 97-257.  Payment of the funds is conditioned, in part, on the voluntary dismissal with prejudice of Appeal No. 88-1206, by the People of Bikini.


3
Upon consideration of the motion, and because there is no opposition to the motion,

IT IS HEREBY ORDERED THAT:

4
(1) Appeal No. 88-1206 is dismissed with prejudice.


5
(2) Both parties shall bear their own costs.


6
(3) Any further fees due to this court in connection with Appeal No. 88-1206 shall be paid by appellants in that appeal.